Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed 12/30/2020.
Claims 1-3, 7, 9-11, 15, 17-18, and 21 are currently pending and have been examined.
Claims 1-3, 7, 9-11, 15, 17-18, and 21 are rejected.
This action is made FINAL.

Response to Arguments
Applicant’s arguments filed 12/30/2020 have been fully considered.
Regarding the 101 rejection, in light of applicant’s arguments, the 101 rejections have been removed.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn. However, newly added claim 21 raises a new 112 rejection as shown below.
Applicant’s arguments in regards to Choi are not persuasive. Applicant argues that Choi’s lane change is performed after the driver activates the turn signal which takes the place of determining if the adjacent lane is clear. Examiner understands that the overall lane change begins with the activation of the signaling device but Choi, however, this signal is not a stand in for determining if the adjacent lane is clear. Choi, after having the signal begin the automatic lane change process still automatically determines if the adjacent lane is clear. Paragraph 16 on page 2 recites “when a lane change is not required or there is a risk of collision, there is an advantage of preventing the risk of a traffic accident in advance by maintaining the distance between the vehicles”. The examiner is interpreting the above 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “wherein the processor and memory are supported by the primary vehicle. It is unclear what the intended scope of the term “supported” is as it is not referenced in the specification. This could mean physically supported or supported in a software sense. For the purposes of examination the examiner is interpreting this limitation to mean that the processor and memory are physically installed within the primary vehicle (supported) or capable of interfacing with its systems (supported).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-11, 15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 101345209) in view of Lesher (U.S. Pub. No. 2018/0118176), Hac (U.S. Pub. No. 2004/0193374), and Mar (NPL).
Regarding claim 1:
Choi teaches:
A system (Adaptive cruise control system and lane change method [page 2, paragraph 1]), comprising: 
a processor (an electronic controller. 30 [page 2, paragraph 18]; an electronic controller would inherently have a processor); 
and a memory (The storage unit 60 may include a DRAM (Dynamic Random Access Memory (DRAM), a Synchronous DRAM (SDRAM), an RDRAM (Rambus DRAM: RDRAM), a Double Date Rate DRAM (DDRAM), and an SRAM (Static). Storage media such as Random Access Memory (SRAM) [page 3, paragraph 16]) storing instructions executable by the processor (it is known in the art that memory is used to store data for the processor to access) to: 
determine whether a lane adjacent a primary vehicle and a secondary vehicle is clear (fig. 2, shows clear lane to move into as designated by the arrow moving to the left; when a lane change is not required or there is a risk of collision, there is an ;
upon determining the lane adjacent is not clear select a first distance (when a lane change is not required or there is a risk of collision, there is an advantage of preventing the risk of a traffic accident in advance by maintaining the distance between the vehicles [page 2, paragraph 16]; the electronic controller 30 maintains the distance between cars as it is (320). That is, the electronic control unit 30 can prevent the risk of traffic accident in advance by maintaining the distance between cars when the lane change is not required or there is a risk of collision. [page 4, paragraph 7]; examiner is interpreting this reference to teach maintaining the first distance instead of changing to the shorter second distance in a situation when there is a desire for a lance change but there is a risk of collision if the lane change were to take place (from a vehicle occupying that lane)) [and a first rate] for actuating a braking system of the vehicle (the Adaptive Cruise Control System (ACC) is a vehicle that maintains vehicle speed and distance by automatically controlling the engine and brakes by detecting an object in front through a front surveillance sensor such as a radar or camera. [page 2, paragraph 3])
and actuate the braking system of the primary vehicle (the Adaptive Cruise Control System (ACC) is a vehicle that maintains vehicle speed and distance by automatically controlling the engine and brakes by detecting an  
Choi does not teach, however Lesher teaches:
upon determining the lane adjacent is not clear (fig. 3, no decision at block 66), select [a first distance and] a first rate for actuating a braking system of the vehicle (and transmitting a second braking signal at the output to control the braking action at a second braking level in response to receiving the active braking intervention request, identifying the second target and receiving the travel signal indicative of the host vehicle moving to toward the second target, the second level being different than the first level. [0002]);
upon determining the lane adjacent is clear (identifying no other targets in adjacent lanes of travel to the host vehicle. [0002]), select [a second distance and] a second rate for actuating the braking system of the vehicle (transmitting a first braking signal at the output to control a braking action at a first braking level in response to receiving the active braking intervention request and identifying no other targets in adjacent lanes of travel to the host vehicle. [0002]), 
actuate the braking system of the primary vehicle (transmitting a first braking signal [0002]) at the selected first rate (and transmitting a second braking signal at the output to control the braking action at a second braking level in response to receiving the active braking intervention request, identifying the second target and receiving the travel signal indicative of the host vehicle moving to toward the second target, the second level being different than the first level. [0002]) or second rate (transmitting a first braking signal at the output to control a braking action at a first )
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Choi to include the teachings as taught by Lesher to allow for “the adaptive braking function of the adaptive cruise controller” [Lesher, 0018] to allow for “a second level of braking that is different than the first level of braking” [Lesher, 0019] depending on the surrounding environment of the vehicle.
Choi in view of Lesher does not teach, however Hac teaches:
upon determining the lane adjacent is clear (In addition, a determination is made to ensure that a lane change is permitted, either by ensuring that the adjacent lane is clear [0024]), select a second distance [and a second rate] for actuating the braking system of the vehicle (an emergency lane change maneuver may be conducted when driver does not make a steering correction and the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone, but more than the minimum distance for braking and steering. [0024]), the second distance less than the first distance (the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone [0024]) [and the second rate greater than the first rate];
actuate the braking system of the primary vehicle (automated braking and steering comprising: determining an actual distance to an obstacle in a path of a vehicle; determining a relative velocity between the obstacle and the vehicle; determining a first distance sufficient to avoid collision by braking only; determining a second distance sufficient to avoid collision by combined braking and steering around the  [at the selected first rate or second rate] when the primary vehicle is at the selected first distance (the minimum distance for braking alone [0024]) or second distance from the secondary vehicle (an emergency lane change maneuver may be conducted when driver does not make a steering correction and the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone, but more than the minimum distance for braking and steering. [0024]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Choi in view of Lesher to include the teachings as taught by Hac because “it would be desirable to have a system, which would not only brake automatically, but also smoothly change lanes in an obstacle avoidance maneuver.” [Hac, 0002]
Choi in view of Lesher and Hac does not teach, however Mar teaches:
and the second rate greater than the first rate (To guarantee the driving safety of the CFIS system, an emergency braking device is designed in the proposed system. During the car-following or the lane-changing modes, the driver of the LV may suddenly apply the brake or the other car in the adjacent lane may suddenly change to the same lane as the HV. The HV needs to use a larger deceleration rate, which will result in the degradation of comfort and safety, to avoid the collision. The emergency braking control mode is on only when the distance difference is negative (when the HV is very close to the LV) [page 915-916, Section 5: Emergency Braking Device]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Choi in view of Lesher and Hac to include the teachings as taught by Mar “to guarantee the driving safety (since) during the car-following or the lane-
Regarding claim 2:
Choi in view of Lesher, Hac, and Mar as shown above discloses all the limitations of claim 1, upon which this claim is dependent. 
Lesher further teaches:
instructions to actuate the braking system (The braking system controller 24 transmits a braking control signal to at least one braking control device 30. [0009]). based on a determination of whether the primary vehicle is indicating a lane change (receiving a travel signal at the input indicative of change in the direction of travel of the host vehicle toward the identified second target; and transmitting a second braking signal at the output to control the braking action at a second braking level in response to receiving the active braking intervention request [0002]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Choi to include the teachings as taught by Lesher to allow for “the adaptive braking function of the adaptive cruise controller” [Lesher, 0018] to allow for “a second level of braking that is different than the first level of braking” [Lesher, 0019] depending on the surrounding environment of the vehicle.
Regarding claim 3:
Choi in view of Lesher, Hac, and Mar as shown above discloses all the limitations of claim 2, upon which this claim is dependent. 

instructions to identify actuation of a turn signal of the primary vehicle as indicating the lane change (The detection unit 20 detects whether a lane change is required and inputs it to the control unit 30. That is, the sensing unit 20 detects whether the direction indicator light in the control vehicle is operated to determine whether the driver wants to change lanes, and transmits an on / off signal of the direction indicator light to the controller 30 depending on whether the direction indicator light is operated [page 3, paragraph 3]).
Regarding claim 7:
Choi in view of Lesher, Hac, and Mar as shown above discloses all the limitations if claim 1, upon which this claims is dependent. 
Choi further teaches:
instructions to actuate the braking system at a third distance from the secondary vehicle (the electronic controller 30 changes the lane by reducing the distance between vehicles when a change of the lane is required (310). In this case, the electronic controller 30 may calculate a variable inter-vehicle distance using the speed of the control vehicle and the speed of the vehicle C in the change lane. [page 4, paragraph 3]) that is less than the second distance (the electronic controller 30 maintains the distance between cars as it is (320). That is, the electronic control unit 30 can prevent the risk of traffic accident in advance by maintaining the distance between cars when the lane change is not required or there is a risk of collision. [page 4, paragraph 7]; examiner notes that the above shows that the distance when making the lane change would be shorter than when the late adjacent is occupied (first upon determining the primary vehicle is indicating a lane change (The detection unit 20 detects whether a lane change is required and inputs it to the control unit 30. That is, the sensing unit 20 detects whether the direction indicator light in the control vehicle is operated to determine whether the driver wants to change lanes, and transmits an on / off signal of the direction indicator light to the controller 30 depending on whether the direction indicator light is operated [page 3, paragraph 3]).
Regarding claim 9:
Choi teaches:
A method (Adaptive cruise control system and lane change method [page 2, paragraph 1]), comprising: 
determining whether a lane adjacent a primary vehicle and a secondary vehicle is clear (fig. 2, shows clear lane to move into as designated by the arrow moving to the left; when a lane change is not required or there is a risk of collision, there is an advantage of preventing the risk of a traffic accident in advance by maintaining the distance between the vehicles. [page 2, paragraph 16]; The examiner is interpreting the above portion to mean that even if the turn signal is activated, the system can choose to override that command should there be a risk of collision detected by a vehicle that would be occupying the adjacent lane.);
upon determining the lane adjacent is not clear selecting a first distance (when a lane change is not required or there is a risk of collision, there is an advantage of  [and a first rate] for actuating a braking system of the vehicle (the Adaptive Cruise Control System (ACC) is a vehicle that maintains vehicle speed and distance by automatically controlling the engine and brakes by detecting an object in front through a front surveillance sensor such as a radar or camera. [page 2, paragraph 3])
and actuating the braking system of the primary vehicle (the Adaptive Cruise Control System (ACC) is a vehicle that maintains vehicle speed and distance by automatically controlling the engine and brakes by detecting an object in front through a front surveillance sensor such as a radar or camera. [page 2, paragraph 3]) 
Choi does not teach, however Lesher teaches:
upon determining the lane adjacent is not clear (fig. 3, no decision at block 66), selecting [a first distance and] a first rate for actuating a braking system of the vehicle (and transmitting a second braking signal at the output to control the braking action at a second braking level in response to receiving the active braking ;
upon determining the lane adjacent is clear (identifying no other targets in adjacent lanes of travel to the host vehicle. [0002]), selecting [a second distance and] a second rate for actuating the braking system of the vehicle (transmitting a first braking signal at the output to control a braking action at a first braking level in response to receiving the active braking intervention request and identifying no other targets in adjacent lanes of travel to the host vehicle. [0002]), 
actuating the braking system of the primary vehicle (transmitting a first braking signal [0002]) at the selected first rate (and transmitting a second braking signal at the output to control the braking action at a second braking level in response to receiving the active braking intervention request, identifying the second target and receiving the travel signal indicative of the host vehicle moving to toward the second target, the second level being different than the first level. [0002]) or second rate (transmitting a first braking signal at the output to control a braking action at a first braking level in response to receiving the active braking intervention request and identifying no other targets in adjacent lanes of travel to the host vehicle. [0002])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Choi to include the teachings as taught by Lesher to allow for “the adaptive braking function of the adaptive cruise controller” [Lesher, 0018] to allow for “a second level of braking that is different than the first level of braking” [Lesher, 0019] depending on the surrounding environment of the vehicle.

upon determining the lane adjacent is clear (In addition, a determination is made to ensure that a lane change is permitted, either by ensuring that the adjacent lane is clear [0024]), selecting a second distance [and a second rate] for actuating the braking system of the vehicle (an emergency lane change maneuver may be conducted when driver does not make a steering correction and the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone, but more than the minimum distance for braking and steering. [0024]), the second distance less than the first distance (the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone [0024]) [and the second rate greater than the first rate];
actuating the braking system of the primary vehicle (automated braking and steering comprising: determining an actual distance to an obstacle in a path of a vehicle; determining a relative velocity between the obstacle and the vehicle; determining a first distance sufficient to avoid collision by braking only; determining a second distance sufficient to avoid collision by combined braking and steering around the obstacle [abstract]) [at the selected first rate or second rate] when the primary vehicle is at the selected first distance (the minimum distance for braking alone [0024]) or second distance from the secondary vehicle (an emergency lane change maneuver may be conducted when driver does not make a steering correction and the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone, but more than the minimum distance for braking and steering. [0024]).
Choi in view of Lesher to include the teachings as taught by Hac because “it would be desirable to have a system, which would not only brake automatically, but also smoothly change lanes in an obstacle avoidance maneuver.” [Hac, 0002]
Choi in view of Lesher and Hac does not teach, however Mar teaches:
and the second rate greater than the first rate (To guarantee the driving safety of the CFIS system, an emergency braking device is designed in the proposed system. During the car-following or the lane-changing modes, the driver of the LV may suddenly apply the brake or the other car in the adjacent lane may suddenly change to the same lane as the HV. The HV needs to use a larger deceleration rate, which will result in the degradation of comfort and safety, to avoid the collision. The emergency braking control mode is on only when the distance difference is negative (when the HV is very close to the LV) [page 915-916, Section 5: Emergency Braking Device]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Choi in view of Lesher and Hac to include the teachings as taught by Mar “to guarantee the driving safety (since) during the car-following or the lane-changing modes, the driver of the LV may suddenly apply the brake or the other car in the adjacent lane may suddenly change to the same lane as the HV” [Mar, page 915-916, Section 5: Emergency Braking Device] which can result is less time to brake requiring a larger braking rate.	
Regarding claim 10:
Choi in view of Lesher, Hac, and Mar as shown above discloses all the limitations of claim 9, upon which this claim is dependent. 

actuating the braking system (The braking system controller 24 transmits a braking control signal to at least one braking control device 30. [0009]) based on a determination of whether the primary vehicle is indicating a lane change (receiving a travel signal at the input indicative of change in the direction of travel of the host vehicle toward the identified second target; and transmitting a second braking signal at the output to control the braking action at a second braking level in response to receiving the active braking intervention request [0002]).
Regarding claim 11:
Choi in view of Lesher, Hac, and Mar as shown above discloses all the limitations of claim 10, upon which this claim is dependent. 
Choi further teaches:
identifying actuation of a turn signal of the primary vehicle as indicating the lane change (The detection unit 20 detects whether a lane change is required and inputs it to the control unit 30. That is, the sensing unit 20 detects whether the direction indicator light in the control vehicle is operated to determine whether the driver wants to change lanes, and transmits an on / off signal of the direction indicator light to the controller 30 depending on whether the direction indicator light is operated [page 3, paragraph 3]).
Regarding claim 15:
Choi in view of Lesher, Hac, and Mar as shown above discloses all the limitations if claim 9, upon which this claims is dependent. 
Choi further teaches:
actuating the braking system at a third distance from the secondary vehicle (the electronic controller 30 changes the lane by reducing the distance between vehicles when a change of the lane is required (310). In this case, the electronic controller 30 may calculate a variable inter-vehicle distance using the speed of the control vehicle and the speed of the vehicle C in the change lane. [page 4, paragraph 3]) that is less than the second distance (the electronic controller 30 maintains the distance between cars as it is (320). That is, the electronic control unit 30 can prevent the risk of traffic accident in advance by maintaining the distance between cars when the lane change is not required or there is a risk of collision. [page 4, paragraph 7]; examiner notes that the above shows that the distance when making the lane change would be shorter than when the late adjacent is occupied (first distance; “there is a risk of collision”) or when the adjacent lane is clear and there is no indication of a lane change (second distance; “the lane change is not required”)) upon determining the primary vehicle is indicating a lane change (The detection unit 20 detects whether a lane change is required and inputs it to the control unit 30. That is, the sensing unit 20 detects whether the direction indicator light in the control vehicle is operated to determine whether the driver wants to change lanes, and transmits an on / off signal of the direction indicator light to the controller 30 depending on whether the direction indicator light is operated [page 3, paragraph 3]).
Regarding claim 17:
Choi teaches:
A system (Adaptive cruise control system and lane change method [page 2, paragraph 1]), comprising:
A primary vehicle having a braking system (a vehicle that maintains vehicle speed and distance by automatically controlling the engine and brakes [page 2, paragraph 3]);
means for determining whether or not a lane adjacent the primary vehicle and a secondary vehicle is clear (fig. 2, shows clear lane to move into as designated by the arrow moving to the left; when a lane change is not required or there is a risk of collision, there is an advantage of preventing the risk of a traffic accident in advance by maintaining the distance between the vehicles. [page 2, paragraph 16]; The examiner is interpreting the above portion to mean that even if the turn signal is activated, the system can choose to override that command should there be a risk of collision detected by a vehicle that would be occupying the adjacent lane.); 
means for, upon determining the lane adjacent is not clear, selecting a first distance (when a lane change is not required or there is a risk of collision, there is an advantage of preventing the risk of a traffic accident in advance by maintaining the distance between the vehicles [page 2, paragraph 16]; the electronic controller 30 maintains the distance between cars as it is (320). That is, the electronic control unit 30 can prevent the risk of traffic accident in advance by maintaining the distance between cars when the lane change is not required or there is a risk of collision. [page 4, paragraph 7]; examiner is interpreting this reference to teach maintaining the first distance instead of changing to the shorter second distance in a situation when there is a desire for a lance change but there is a risk of collision if the lane change were to take place (from a vehicle occupying that lane)) [and a first rate] for actuating a braking system of the vehicle (the Adaptive Cruise Control System (ACC) is a ; 
and means for actuating the braking system of the primary vehicle (the Adaptive Cruise Control System (ACC) is a vehicle that maintains vehicle speed and distance by automatically controlling the engine and brakes by detecting an object in front through a front surveillance sensor such as a radar or camera. [page 2, paragraph 3]) 
Choi does not teach, however Lesher teaches:
means for, upon determining the lane adjacent is not clear (fig. 3, no decision at block 66), selecting [a first distance and] a first rate for actuating a braking system of the vehicle (and transmitting a second braking signal at the output to control the braking action at a second braking level in response to receiving the active braking intervention request, identifying the second target and receiving the travel signal indicative of the host vehicle moving to toward the second target, the second level being different than the first level. [0002]); 
means for, upon determining the lane adjacent is clear (identifying no other targets in adjacent lanes of travel to the host vehicle. [0002]), selecting [a second distance and] a second rate for actuating the braking system of the vehicle (transmitting a first braking signal at the output to control a braking action at a first braking level in response to receiving the active braking intervention request and identifying no other targets in adjacent lanes of travel to the host vehicle. [0002]), 
and means for actuating the braking system of the primary vehicle (transmitting a first braking signal [0002]) at the selected first rate (and transmitting a second braking signal at the output to control the braking action at a second braking level in response to receiving the active braking intervention request, identifying the second target and receiving the travel signal indicative of the host vehicle moving to toward the second target, the second level being different than the first level. [0002]) or second rate (transmitting a first braking signal at the output to control a braking action at a first braking level in response to receiving the active braking intervention request and identifying no other targets in adjacent lanes of travel to the host vehicle. [0002])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Choi to include the teachings as taught by Lesher to allow for “the adaptive braking function of the adaptive cruise controller” [Lesher, 0018] to allow for “a second level of braking that is different than the first level of braking” [Lesher, 0019] depending on the surrounding environment of the vehicle.
Choi in view of Lesher does not teach, however Hac teaches:
means for, upon determining the lane adjacent is clear (In addition, a determination is made to ensure that a lane change is permitted, either by ensuring that the adjacent lane is clear [0024]), selecting a second distance [and a second rate] for actuating the braking system of the vehicle (an emergency lane change maneuver may be conducted when driver does not make a steering correction and the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone, but more than the minimum distance for braking , the second distance less than the first distance (the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone [0024]) [and the second rate greater than the first rate];
means for actuating the braking system of the primary vehicle (automated braking and steering comprising: determining an actual distance to an obstacle in a path of a vehicle; determining a relative velocity between the obstacle and the vehicle; determining a first distance sufficient to avoid collision by braking only; determining a second distance sufficient to avoid collision by combined braking and steering around the obstacle [abstract]) [at the selected first rate or second rate] when the primary vehicle is at the selected first distance (the minimum distance for braking alone [0024]) or second distance from the secondary vehicle (an emergency lane change maneuver may be conducted when driver does not make a steering correction and the actual (measured) distance between the host vehicle and the obstacle is less than the minimum distance for braking alone, but more than the minimum distance for braking and steering. [0024]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Choi in view of Lesher to include the teachings as taught by Hac because “it would be desirable to have a system, which would not only brake automatically, but also smoothly change lanes in an obstacle avoidance maneuver.” [Hac, 0002]
Choi in view of Lesher and Hac does not teach, however Mar teaches:
and the second rate greater than the first rate (To guarantee the driving safety of the CFIS system, an emergency braking device is designed in the proposed system. ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Choi in view of Lesher and Hac to include the teachings as taught by Mar “to guarantee the driving safety (since) during the car-following or the lane-changing modes, the driver of the LV may suddenly apply the brake or the other car in the adjacent lane may suddenly change to the same lane as the HV” [Mar, page 915-916, Section 5: Emergency Braking Device] which can result is less time to brake requiring a larger braking rate.	
Regarding claim 18:
Choi in view of Lesher, Hac, and Mar as shown above discloses all the limitations of claim 17, upon which this claim is dependent. 
Lesher further teaches:
means for actuating the braking system of the primary vehicle (The braking system controller 24 transmits a braking control signal to at least one braking control device 30. [0009]) based on a determination of whether the primary vehicle is indicating a lane change (receiving a travel signal at the input indicative of change in the direction of travel of the host vehicle toward the identified second target; and transmitting a second braking signal at the output to control the braking action at a .
Regarding claim 21:
Choi in view of Lesher, Hac, and Mar as shown above discloses all the limitations if claim 1, upon which this claims is dependent. 
Choi further teaches:
further comprising the primary vehicle having the braking system (a vehicle that maintains vehicle speed and distance by automatically controlling the engine and brakes [page 2, paragraph 3]), and wherein the processor and memory are supported by the primary vehicle (an adaptive cruise control system that can easily change a lane by varying a distance between the control vehicle and a vehicle in front of the lane and changing the lane [abstract]; examiner is interpreting the reference to teach that this control system (controller and memory) works (computationally supported) with the vehicle to which it is contained (physically supported)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer

Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665